Citation Nr: 1009953	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Veteran and his spouse testified at a hearing before a 
Decision Review Officer (DRO) at the RO in August 2008, and 
the transcript of such hearing has been associated with the 
claims file.  However, he has not requested a hearing before 
the Board.

The Board notes that the issue of entitlement to a TDIU has 
not been adjudicated by the RO.  However, the evidence of 
record indicates that the Veteran has been unemployed since 
2001, and he has reported that such status is due to his 
PTSD.  As such, a TDIU has been raised by the record.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when 
evidence of unemployability is submitted during the course of 
an appeal from an assigned disability rating, a claim for a 
TDIU will be considered "part and parcel" of the claim for 
benefits for the underlying disability).  As the Board's 
decision herein to grant a TDIU constitutes a complete grant 
of such benefit, the Veteran will not be prejudiced by a 
decision on such issue at this time.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is 
manifested by symptoms including near-continuous panic and 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships; resulting in occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, judgment, thinking, and mood; with no 
indication of any gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, inability to perform activities of daily 
living, disorientation to time or place, or memory loss; 
approximating a schedular rating of 70 percent, but no 
higher.

2.  Based on the rating assigned herein, the Veteran is 
service-connected for PTSD with a disability rating of 70 
percent, and the preponderance of the evidence reflects that 
he is unemployable due solely to such disability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

With regard to the issue of entitlement to a TDIU, as the 
Board's decision herein constitutes a complete grant of such 
benefit, no further action is necessary to comply with the 
VCAA and implementing regulations.

With respect to the schedular increased rating claim, the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has held that, in order to comply with 38 U.S.C.A. § 5103(a), 
certain specific notice requirements must be met with respect 
to such claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).  Specifically, the Veterans Court held that VA 
must inform the claimant that, in order to substantiate a 
claim, he or she must provide (or ask the VA to obtain) 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that such 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
currently rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
providing the evidence described above (such as a specific 
measurement or test result), then VA must give at least 
general notice of that requirement.  Additionally, VA must 
inform the Veteran that if he or she is assigned a higher 
rating, that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0 and 100 percent, based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  The notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "Veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, 
such notice does not need to inform the claimant of the need 
to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only 
the average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" had 
been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in an October 2006 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
increased rating claim, the responsibilities of the Veteran 
and VA in obtaining such evidence, and the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The 
Veteran was specifically advised that the evidence must show 
that his PTSD has increased in severity, examples of types of 
lay or medical evidence that would substantiate such claim, 
and that he should provide any VA or private treatment records 
or provide sufficient information to allow VA to obtain such 
records.  

Additionally, although no longer strictly required, the 
Veteran was notified in accordance with Vazquez-Flores v. 
Peake in a May 2008 letter.  To the extent that such 
notification is still required, the Board notes that this 
letter was sent after the initial unfavorable rating decision 
and, therefore, was not timely.  However, as the Veteran's 
claim was readjudicated in a November 2008 supplemental 
statement of the case, the timing defect has been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claim.

With regard to the duty to assist, the Veteran's service 
treatment records, VA treatment records, and all records 
associated with his disability benefits from the Social 
Security Administration (SSA) have been obtained and 
considered.  Private treatment records have also been 
obtained; however, they relate to his nonservice-connected 
physical problems and are not pertinent to this appeal.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any outstanding medical records that are necessary 
to decide his claim.  Additionally, the Veteran was provided 
with VA examinations in November 2006 and January 2008.  
Neither the Veteran nor his representative have argued that 
such examinations are inadequate for rating purposes, and a 
review of the examination reports reveals no inadequacies.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  Evaluations will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the moment 
of the examination.  The extent of social impairment shall 
also be considered, but an evaluation may not be assigned 
based solely on the basis of social impairment.  
38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-
connected mental health disabilities are rated pursuant to the 
General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples 
of the type and degree of the symptoms, or their effects, that 
would justify a particular rating for a mental disorder.  In 
addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

The DSM-IV provides for a global assessment of functioning 
(GAF), which is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF 
score is not conclusive of the degree of impairment but, 
rather, must be considered together with all evidence of 
record.  See 38 C.F.R. § 4.126.  As pertinent to this case, a 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., avoids friends, 
neglects family, and is unable to work).  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994). 

In support of his increased rating claim, the Veteran reports 
that he frequently has intrusive thoughts, nightmares which 
cause sleeping difficulties, and flashbacks of traumatic in-
service events.  He states that he becomes anxious around 
crowds and when he goes outside, and he is easily frustrated.  
He rarely attends his children's recreational activities, and 
he has panic attacks and flashbacks on a daily basis.  The 
Veteran reports that he totally isolates himself from others 
except for a few family members, and he does not attend 
social functions.  He has not worked since 2001, when he had 
a panic attack while working on a roof and had to be helped 
down.  The Veteran states that he has received continuous VA 
treatment for PTSD, including on an in-patient basis during 
2007.  See, e.g., April 2008 substantive appeal (VA Form 9), 
August 2008 DRO hearing transcript, February 2009 VA Form 646 
(relaying Veteran's reported symptoms as of that date).  The 
Board notes that the Veteran was granted a temporary 
disability rating of 100 percent for such period of in-
patient treatment.  See October 2007 rating decision.  

Medical evidence of record corroborates the Veteran's lay 
testimony concerning his symptoms of PTSD.  In particular, VA 
treatment records dated from January 2006 through October 
2008 indicate that the Veteran has been seen on a monthly 
basis for mental health counseling.  He has been consistently 
diagnosed with continued severe PTSD and moderate depressive 
symptoms secondary to such condition.  The treatment plan has 
been to encourage the Veteran to work toward decreasing 
avoidance and to attend an outpatient trauma group once he 
becomes comfortable with such treatment.  An August 2007 
treatment record from the VA Trauma Recovery Program (TRP) 
Residential Treatment Program indicates that the Veteran's 
long term goal was to decrease isolation, nightmares, 
depression/anxiety, hypervigilance, and guilt, and to improve 
social skills.  At a November 2007 outpatient VA treatment 
session, the Veteran reported that he could only go to the 
store late at night when there are few other shoppers.  The 
VA provider noted that the Veteran was trying to be more 
interactive with his family.  In July 2008, the VA provider 
noted that the Veteran's impaired function due to mental and 
physical health problems was having an effect on his six-
year-old son, and that his increased physical pain was 
increasing his psychological symptoms, or vice versa.  VA 
treatment records further reflect that the Veteran's capacity 
for employment is restricted as a result of his PTSD 
symptoms, as will be discussed below in the discussion of 
entitlement to a TDIU.  His GAF scores have ranged from 45 to 
48.

The Veteran reported similar symptoms as at his VA 
examinations for compensation purposes in November 2006 and 
January 2008.  The VA examiners both recorded that the 
Veteran's PTSD symptoms were moderate to severe and occurred 
on a daily basis, his condition was chronic, and there had 
been no remissions.  The November 2006 VA examiner stated 
that the Veteran's overall quality of life is compromised as 
a result of his PTSD symptoms.  She specifically stated that 
the Veteran is socially isolated and able to participate in 
meaningful interpersonal relationships with family members 
only, and he has a history of poor coping skills and an 
inability to tolerate stressful situations.  Similarly, the 
January 2008 VA examiner stated that the Veteran's capacity 
for adjustment was poor.  Both VA examiners further opined 
that the Veteran's capacity for employment was restricted as 
a result of his PTSD symptoms, as will be discussed below in 
the discussion of entitlement to a TDIU.  The Veteran was 
assigned a GAF score of 40 at both VA examinations. 

Records obtained from the SSA indicate that the Veteran was 
granted disability benefits based on a primary diagnosis of 
disorders of the back, with a secondary diagnosis of anxiety-
related disorders.  Lay and medical evidence associated with 
such claim is consistent with the lay and medical evidence as 
summarized above. 

Based on the foregoing evidence, the Board finds that the 
Veteran meets the criteria for a schedular disability rating 
of 70 percent, but no higher, for PTSD.  In particular, the 
lay and medical evidence reflects that, at all periods during 
the course of the appeal, such condition has manifested by 
symptoms including near-continuous panic and depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships; resulting in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.  See 
General Rating Formula for Mental Disorders.

The Board notes that the Veteran's VA treatment records 
reflect that his PTSD symptoms, including insomnia, intrusive 
thoughts, nightmares, withdrawal, anxiety, depression, and 
irritability, have increased at various points during the 
course of this appeal.  See, e.g., VA treatment records dated 
in January 2006, November 2007, and October 2008.  However, 
there is no indication that he has exhibited symptoms to 
warrant a total schedular disability rating.  In particular, 
there is no evidence of any gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss.  See General Rating Formula for Mental 
Disorders.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the rating assigned herein for PTSD 
under any alternate code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  Further, the Board finds that staged 
ratings are not appropriate, as the manifestations of such 
disability have remained relatively stable throughout the 
course of the appeal.  See Hart, 21 Vet. App. at 509-10

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted 
under such provision if a case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  In this regard, the Board has carefully 
compared the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule.  As discussed in detail above, the Veteran's 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated, and there are no symptoms of 
such disability that are not addressed by the rating schedule.  
As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology for 
such disability and, therefore, the rating schedule is 
adequate to evaluate the Veteran's disability picture.  As the 
rating schedule is adequate, it is not necessary to determine 
whether there are any related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

Further, the Board has considered the applicability of the 
benefit of the doubt doctrine to the Veteran's increased 
rating claim.  His claim has been granted to the extent 
described above.  However, as the preponderance of the 
evidence is against a schedular rating in excess of 70 
percent for PTSD, the benefit of the doubt doctrine does not 
apply and his claim must be denied in that respect.  See 
38 C.F.R. § 4.3.

Although the evidence of record does not support a schedular 
rating in excess of 70 percent, as noted above, a claim for a 
TDIU has been raised by the record, as the Veteran has been 
unemployed since 2001 and there is an indication that such 
status may be due to his service-connected disabilities.  See 
Rice, 22 Vet. App. 453-54.  

A total disability evaluation may be assigned when the 
schedular evaluation is less than 100 percent where a Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If 
these percentage criteria are not met, but the evidence 
indicates that a Veteran is unemployable by reason of service-
connected disabilities, a total disability evaluation may 
still be assigned, but the case must be submitted for extra-
schedular consideration on such issue.  See 38 C.F.R. § 
4.16(b).  

Here, based on the rating assigned herein, the Veteran is 
service connected for PTSD at 70 percent.  He is also service 
connected for a right ring finger disability and residuals of 
a knife wound to the left side of the head, which are both 
rated as noncompensably disabling.  See October 2007 rating 
decision.  However, as the Veteran's PTSD is rated as 70 
percent disabling, he meets the schedular criteria for a TDIU 
on the basis of two or more disabilities under 38 C.F.R. § 
4.16(a).  

As such, the remaining issue is whether the Veteran is 
unemployable due solely to his service-connected 
disabilities.  In making such determination, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but not to age or any 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 
(2000).

In this regard, the November 2006 VA examiner opined that the 
Veteran was employable only in a relatively low stress 
position in which any requirement for contact with coworkers 
or the public is limited.  She further opined that, at the 
Veteran's current level of PTSD symptoms and function, it 
would be very difficult for him to get away from the "safe 
haven" of his home for very long.  Similarly, the Veteran's 
treating VA mental health provider stated in January 2007 
that he was not able to perform meaningful occupational 
activities with his current level of PTSD, and he had not 
been able to do so for several years.  Further, a September 
2007 inpatient VA treatment record indicates that the Veteran 
was considered socially and industrially impaired due to his 
PTSD.  His condition was considered chronic, and it was 
expected that he would continue to be followed by the TRP 
indefinitely.  Additionally, the January 2008 VA examiner 
stated that the Veteran has been unemployed since 2001 
"because of his mental condition."  The Board notes that 
this examiner also stated that the Veteran's symptoms do not 
appear to cause any significant industrial dysfunction.  
However, such statement appears to be connected with the 
Veteran's secondary diagnosis of alcohol abuse, not with his 
PTSD diagnosis.  As noted above, VA treatment records dated 
through October 2008 indicate that the Veteran continues to 
be treated for severe symptoms of PTSD and moderate symptoms 
of depression secondary to such condition.  

Based on the foregoing evidence, the Board finds that the 
Veteran has been unemployable due solely to his PTSD at all 
times during the course of the appeal.  Accordingly, as the 
Veteran meets the schedular threshold criteria, and he is 
unemployable due solely to his service-connected PTSD, he is 
entitled to a TDIU.  


ORDER

A rating of 70 percent, but no higher, for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A TDIU is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


